Title: To Alexander Hamilton from Aaron Ogden, 9 May 1800
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir
            Elizabeth Town May 9—1800
          
          I take the liberty of recommending, Lieutenant Thomas Brinley of the 16th. regiment for the appointment of Brigade Quarter-Master.
          Captain Ellery has given me a character of this gentleman, which shews him, altogether suitable for this station, and which, it seems, he prefers to the one to which he had been invited in the Office of the Adjutant General.
          I wrote to Colo. Rice on this subject a considerable time, since, but having not received any answer, I am induced to make the present application without further delay as an immeadiate appointment has become necessary.
          I have the honor to be with the utmost respect, your mo. Ob. servt
          
            Aaron Ogden
          
          Major General Alexander Hamilton.
        